Citation Nr: 1759132	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.

The record contains some evidence not yet considered by the Agency of Original Jurisdiction (AOJ) that the Veteran or his representative submitted.  As the March 2014 substantive appeal was received after February 3, 2013, this evidence is subject to initial review by the Board because neither the Veteran nor his representative explicitly has requested AOJ consideration.  See 38 U.S.C.A. § 7105(e).  Moreover, some evidence submitted by the Veteran after the February 2014 statement of the case (SOC) was either duplicative of evidence previously considered by the RO or not pertinent to the claim on appeal.


FINDING OF FACT

The Veteran's bilateral lower extremity peripheral neuropathy is not the result of an injury or disease incurred in or aggravated by active military service; this condition was not shown during or within one year of service; and this condition was not caused or aggravated by a service-connected condition.

CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for Bilateral Lower Extremity Peripheral Neuropathy

The Veteran claims service connection for bilateral lower extremity peripheral neuropathy.  Specifically, he contends that this condition is related to a February 1963 knee injury after a parachute jump during service.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra. 

Pertinent regulations for consideration were provided in the SOC and will not be repeated here. 

In this case, the Board concedes the presence a current diagnosis of bilateral lower extremity peripheral neuropathy.  See, e.g., April 2012 VA treatment record; 2012 and 2014 VA peripheral nerves examination reports.  However, after a full review of the record, the Board finds that the claim must be denied.  The weight of the most competent, persuasive evidence is against a finding that this condition was incurred in or is related to service.

Initially, the chronic disease presumptive provisions apply to bilateral lower extremity peripheral neuropathy, an "organic disease of the nervous system."  See 38 C.F.R. § 3.309(a).  However, the Board finds that the Veteran is not entitled to service connection on a presumptive basis for the following reasons.  

First, there is no medical evidence of record that bilateral lower extremity peripheral neuropathy manifested to a compensable degree within one year of service.  Indeed, the earliest post-service peripheral neuropathy treatment records were VA treatment records from 2012, more than four decades after service.  The Board acknowledges a June 1965 record from the Veteran's National Guard service, which notes his isolated report of a weak left heel.  However, there are no medical findings of record suggesting that this was a manifestation of chronic lower extremity peripheral neuropathy.  See 38 C.F.R. § 3.303(b).  Neither the Board nor the Veteran possess the medical expertise needed to conclude a weak heel is a manifestation of peripheral neuropathy, and there is no competent medical evidence suggesting this.

Second, the Veteran's service treatment records are negative for any reference to lower extremity peripheral neuropathy complaints, diagnoses, or treatment during active duty.  Thus, there is no competent medical evidence to support a finding that chronic, bilateral lower extremity peripheral neuropathy was shown as such during active duty service.  The Veteran also acknowledged during the Board hearing that he did not experience peripheral neuropathy symptoms during service after the documented February 1963 knee injury.  

Third, the evidence of record refutes any contention of continuity of lower extremity peripheral neuropathy symptoms since service.  There is no record of any report of lower extremity peripheral neuropathy symptoms during service, including upon separation.  Indeed, the Veteran affirmatively denied foot trouble in his July 1964 separation report of medical history.  Moreover, he consistently has reported that his peripheral neuropathy symptoms, such as feelings of numbness, tingling, pain, and burning, began years after service - albeit with some inconsistencies regarding the precise time of onset of such symptoms.  See, e.g., 2017 Board hearing transcript (testimony that neuropathy symptoms began about six or ten years after service, when he was in his late 20s); April 2012 VA treatment record (noting reported history of left leg numbness and tingling for twenty years, worsening in the past two to three years); 2012 and 2014 VA peripheral nerves examination reports (noting report of neuropathy symptoms for the past twenty years).  Therefore, the Veteran has acknowledged that he has not had continuous lower extremity peripheral neuropathy symptoms since active duty service.  

In summary, the weight of the evidence does not show that the Veteran's current bilateral lower extremity peripheral neuropathy began in service or manifested to a compensable degree within one year of service; nor does it support a finding of continuity of symptomatology since service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection on a direct basis.  The weight of the most competent, persuasive evidence shows that his bilateral lower extremity peripheral neuropathy is not related to service, including the February 1963 knee injury.  

The Veteran's service treatment records are negative for any reference to lower extremity peripheral neuropathy complaints, diagnoses, or treatment during active duty service.  Indeed, the Veteran's July 1964 separation examination report of medical history found his feet and lower extremities were normal, and that he was neurologically normal.  The Board recognizes the February 1963 service treatment record documenting complaints of and treatment for an orthopedic knee injury following a jump; however, that record lacked any reference to peripheral neuropathy or any other neurological complaints, diagnoses, or treatment.  The Veteran also affirmatively denied foot trouble upon separation in his July 1964 report of medical history.  (The June 1965 National Guard record noting the Veteran's report of a weak left heel was not from a period of active duty service.)

The first documented treatment for lower extremity peripheral neuropathy was in April 2012 VA treatment records.  The Veteran confirmed during the 2017 Board hearing that he had no previous treatment for this condition before he began care with VA more than four decades after service.  The April 2012 VA treatment record noting complaints of left leg numbness and tingling for 20 years and diagnosing bilateral lower extremity polyneuropathy made no medical finding or suggestion that this condition was related to service.  

The Board finds the 2012 and 2014 negative VA medical opinions to be of great probative value.  Indeed, the examiner's conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The examiner thoroughly and accurately considered the Veteran's medical history and examination results before competently and persuasively concluding that his bilateral lower extremity peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury.  In the 2012 opinion, the examiner explained that the neuropathy complaints started over twenty years after discharge, and competently found that such complaints were much more likely related to a systemic condition.  Accordingly, the examiner found no causal relationship between this complaint and his in-service injury.  In the 2014 opinion, the same examiner competently and persuasively reiterated the 2012 negative opinion and specifically found no causal relationship between the current neuropathy complaints and his in-service injury from a parachute jump fall.

The Board considered the December 2012 favorable medical statement by the Veteran's VA treating physician finding that his bilateral lower extremity peripheral neuropathy was more likely than not caused by or a result of the trauma from the parachute accident.  However, the Board affords that opinion little probative value because it was very conclusory.  Indeed, the doctor's "rationale" essentially was a restatement of the favorable conclusion that the Veteran most likely had this condition from the trauma/parachute accident, as opposed to an explanation why this was the case.  Moreover, unlike the 2012 and 2014 VA negative opinions, the 2012 favorable opinion failed to account for the long gap between service and the onset of neuropathy complaints, treatment, and diagnoses several years later.  In summary, the Board affords more weight to the 2012 and 2014 VA negative medical opinions than to the December 2012 favorable opinion because the negative opinions were supported by more complete rationales.

The Board recognizes the Veteran's contention that his current bilateral lower extremity peripheral neuropathy is related to service, specifically the February 1983 knee injury following a parachute jump.  Although he is competent to testify as to events that occurred in military service and symptoms such as feelings of pain and numbness, he is not competent to conclude that his peripheral neuropathy is related to service because such neurological issues are not susceptible to lay opinions on etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, the Board recognizes the Veteran's citation to medical articles suggesting a link between trauma generally, including falls, and neuropathy.  However, these references are general in nature, rather than specific to the Veteran's medical situation.  The Board finds that such general references do not warrant a finding that in this particular case, the Veteran's bilateral lower extremity neuropathy was related to service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim).  Accordingly, the Board affords more weight to the 2012 and 2014 negative VA medical opinions, which both considered the Veteran's specific medical history, than to these general references.  

The Board also acknowledges the Veteran's implicit suggestion in his August 2012 notice of disagreement that he is entitled to the combat presumption because his February 1963 knee injury occurred while simulating combat during parachute duty.  The Board rejects that contention for the following reasons.  First, the Veteran does not contend that he injured his lower extremities in combat, but rather in a combat simulation, so even assuming for the sake of argument that this contention were true, then this presumption would not apply.  Second, the presumption, while sufficient to establish an in-service trauma (i.e. an injury consistent with the circumstances of his service) when it does apply, does not supply the necessary causal nexus between a current condition first diagnosed many years after discharge and the in-service trauma.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In summary, the Veteran is not entitled to service connection on a direct basis.  The weight of the most competent, probative medical evidence does not show that this condition was incurred in service, or establish a link between his current bilateral lower extremity peripheral neuropathy and service, to include the February 1963 knee injury.

Finally, to the extent that the Veteran suggests that he is entitled to service connection for his bilateral lower extremity peripheral neuropathy on a secondary basis, including secondary to a knee condition, the Board rejects that contention as a matter of law because he currently has no service-connected disabilities.

Therefore, service connection for bilateral lower extremity peripheral neuropathy is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



II. Duties to Notify and Assist

The Veteran and his representative contend that the 2012 and 2014 VA examinations and accompanying nexus opinions were inadequate.  Specifically, the Veteran contended in his notice of disagreement that the 2012 VA examiner was not aware of his February 1963 in-service left knee injury until the Veteran showed the examiner a copy of the medical report.  The Veteran also contended in February 2014 correspondence that the 2014 VA examination was inadequate because it was by the same VA examiner who conducted the 2012 VA examination and provided the 2012 negative nexus opinion.  Moreover, the Veteran's representative contended during the 2017 Board hearing that the VA examinations should have been conducted by neurology specialists.

The Board rejects these contentions and finds that the 2012 and 2014 VA peripheral nerve examinations and their accompanying nexus opinions were adequate.  Each report was prepared by an appropriate medical professional, based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has no reason to doubt the accuracy of the notations on both the 2012 and 2014 VA examination reports indicating that the examiner reviewed the Veteran's claims file at those times.  Even if the 2012 VA examiner did not expressly reference the parachute jump injury, this deficiency was cured in the 2014 VA examination report, when the examiner expressly addressed this incident.  Furthermore, a VA examination is not inadequate simply because it was conducted by the same examiner who conducted a prior VA examination that happened to include unfavorable findings.  Nor does the duty to assist require a VA examination by a neurology specialist.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

Service connection for bilateral lower extremity peripheral neuropathy is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


